NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAYMOND BALDWIN, Private Attorney               No. 17-35382
General, PAG; Class,
                                                D.C. No. 3:16-cv-00109-PK
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

BARBIE DOE, (Last name unknown),
Clackamas County Deputy Clerk; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, Chief Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Raymond Baldwin appeals pro se from the district court’s order dismissing

his 42 U.S.C. § 1983 action alleging federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his opening brief, Baldwin fails to address the district court’s grounds for

dismissal and has therefore waived his challenge to the district court’s order. See

Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e

will not consider any claims that were not actually argued in appellant’s opening

brief.”); Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not

supported by argument in pro se appellant’s opening brief are waived); see also

Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture

arguments for an appellant, and a bare assertion does not preserve a claim . . . .”).

      We reject as without merit Baldwin’s contention that the district court erred

by failing to allow oral argument.

      We do not consider matters raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                           2                                    17-35382